Swiss Re Fin. Servs., Corp. v McGuirk (2017 NY Slip Op 01521)





Swiss Re Fin. Servs., Corp. v McGuirk


2017 NY Slip Op 01521


Decided on February 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2017

Andrias, J.P., Feinman, Gische, Gesmer, JJ.


155741/13  3268N 3267N 3266N

[*1] Swiss Re Financial Services, Corp., Plaintiff-Respondent,
vMichelle Lynn McGuirk, Defendant-Appellant.


Michelle Lynn McGuirk, appellant pro se.

Appeals from orders, Supreme Court, New York County (Cynthia S. Kern, J.), entered December 3, 2013, September 19, 2013, and July 11, 2013, which, respectively, denied respondent's motion to renew petitioner's motion to quash a subpoena duces tecum, granted petitioner's motion to quash, and so-ordered a stipulation between the parties, unanimously dismissed, without costs.
Respondent's right to appeal from these discovery orders (issued in connection with a proceeding she commenced before the New York State Division of Human Rights [DHR]) terminated upon entry of the order of this Court confirming DHR's final order, denying the petition, and dismissing the proceeding (Matter of
McGuirk v New York State Div. of Human Rights, 139 AD3d 570 [1st Dept 2016]) (see Matter of Aho, 39 NY2d 241, 248 [1976]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2017
CLERK